UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7105


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LARRY HAILEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, District Judge. (4:11-cr-00013-MSD-DEM-1; 4:16-cv-
00079-MSD)


Submitted: February 28, 2018                                      Decided: March 13, 2018


Before GREGORY, Chief Judge, and TRAXLER and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Hailey, Appellant Pro Se. Eric Matthew Hurt, Brian James Samuels, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Hailey seeks to appeal the district court’s orders denying relief on his 28

U.S.C. § 2255 (2012) motion and denying his Fed. R. Civ. P. 59(e) motion. The orders

are not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2012). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529
U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the

district court denies relief on procedural grounds, the prisoner must demonstrate both that

the dispositive procedural ruling is debatable, and that the motion states a debatable claim

of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Hailey has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We also deny Hailey’s request to place this appeal in abeyance

pending the Supreme Court’s decision in Sessions v. Dimaya, No. 15-1498 (argued Oct.

2, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED



                                              2